Exhibit MUTUAL NON-DISCLOSURE AGREEMENT This Agreement is made as of the 31st day of October, 2008, by and among: (1) INDUFLEX HOLDING NV, a Belgian company, with a registered office at 2000 Antwerp, Frankrijklei 78 and registered with the Crossroads Bank of Enterprises under enterprise number 0807.149.569 (the “Buyer”); and (2) ROGERS INDUFLEX NV (formerly UCB Induflex NV, and soon to be renamed with a name omitting any reference to “Rogers”), a Belgian corporation having its registered office at Ottergemsesteenweg 799, 9000 Ghent, Belgium and registered with the Crossroads Bank of Enterprises under enterprise number 0427693784 (the “Company”); and (3) ROGERS CORPORATION, a Massachusetts corporation having its headquarters at One Technology Drive, Rogers, CT 06263 (“Seller”). WHEREAS: (A) The Buyer and the Seller have entered into that certain Stock Purchase Agreement, dated as of the date hereof (the "Stock Purchase Agreement"), providing for, among other things, the acquisition by Buyer of all of the issued and outstanding shares of the Company. (B) An important portion of the value of the Company resides in its know-how and other intellectual property, relating to the development, manufacture and sale of laminates, coated tapes and films for purposes of shielding, insulating, barring and identification (the “Business”), and the Buyer seeks to protect that intellectual property (which is also known to certain personnel of the Seller) from disclosure to third parties, and from use by the Seller in ways other than those permitted by the various agreements between Seller and the Buyer and/or the Company, including without limitation the Production License Agreement between the Company and the Seller, and the Non-Competition Agreement between the Buyer and the Seller, both of even date herewith. (C) Seller likewise has an interest in making sure that confidential information relating to the Seller and not primarily to the Company which may remain in the possession of the Company and/or its personnel not be disclosed by the Company to third parties or used for purposes other than bona fide business purposes of the Company. NOW, THEREFORE, in consideration of their mutual disclosures to each other,and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereby agree as follows: 1.Confidential Information As used herein, the term “Information” shall mean and include any and all hardware, software, algorithms, trade secrets, know-how, information, business plans, marketing plans, customer and supplier lists, and other business data, financial statements, projections, lists, reports, studies, findings, formulae, specifications, designs, inventions, and other data or knowledge of any kind, regardless of the form of media upon which it appears (and specifically including electronic or computer data and computer software).“Confidential Information” shall mean and include (a) any and all confidential or proprietary Information in the possession of the Company or the Buyer which relates primarily to the Seller (other than that which is provided by Seller in connection with Buyer’s acquisition of the Company), and (b) any and all confidential or proprietary Information in the possession of the Seller which relates to the Company and the Business; and in either such case either (i) is reasonably self-evident as being confidential or proprietaryin nature, it being understood, for the avoidance of doubt, that customer and supplier lists, business plans, marketing plans and similar business data shall in any event be considered as Confidential Information, or (ii) is so marked (if in tangible form), indicating that such Information is proprietary or confidential. Notwithstanding the foregoing, Confidential Information shall not mean or include Information which the recipient clearly demonstrates in a written notice delivered to the provider promptly upon discovery, recognition or receipt, whichever first occurs: (i)through no fault of the recipient, was already available to the trade or the general public at the time the confidential Information was received or became available to the trade or the general public thereafter; (ii)was disclosed to the recipient by a third party which (a) had legitimate possession thereof, (b) has the right to disclose such Confidential Information to the receiving party, and (c) had not obtained such Confidential Information from or through the recipient, directly or indirectly; or 2.
